SECOND DIVISION
                                                                           December 29, 2009




No. 1-08-1737


In re APPLICATION OF THE COUNTY COLLECTOR                   )         Appeal from
for Judgment and Sale Against Lands and Lots Upon           )      the Circuit Court
Which All or A Part of General Taxes for Two or More        )      of Cook County.
Years Are Delinquent Pursuant to Section 21-145 of the      )
Property Tax Code,                                          )
                                                            )
(Devon Bank, as Trustee u/t/a/ No. 4678,                    )
                                                            )
                Petitioner-Appellant,                       )
                                                            )
       v.                                                   )      No. 02 CD 2234
                                                            )
Bruce Miller,                                               )
                                                            )
                Respondent-Appellee,                        )
                                                            )
       and                                                  )
                                                            )
Checkmate Acquisitions, Inc., Michael R. Anchetta,          )
and Renee Mendoza,                                          )         Honorable
                                                            )       Susan Fox-Gillis,
                Respondents).                               )       Judge Presiding.


       JUSTICE THEIS delivered the opinion of the court:

       Petitioner, Devon Bank, appeals from the order of the circuit court of Cook County

denying its motion for summary judgment and granting the cross-motion for summary judgment

filed by respondent, Bruce Miller. Devon had filed a petition pursuant to section 2-1401 of the

Code of Civil Procedure (735 ILCS 5/2-1401 (West 2006)) seeking to set aside a tax deed issued
1-08-1737

to respondent Checkmate Acquisitions, Inc., regarding certain property to which Devon held

legal title, contending that it had never received any notice of the sale, as required by the Property

Tax Code (35 ILCS 200/1-1 et seq. (West 2006)). Miller had responded that he was a bona fide

subsequent purchaser of the property for value and that because a lack of jurisdiction did not

affirmatively appear on the face of the tax deed proceeding record, under section 2-1401(e) of the

Code of Civil Procedure (735 ILCS 5/2-1401(e) (West 2006)), he had a superior right to the

property. The circuit court agreed with Miller.

       Devon now contends that the tax deed was void because Checkmate failed to conduct a

diligent inquiry to determine who owned the property and failed to serve any notice whatsoever

of the sale on Devon, the owner of record. Devon maintains that this violation of its

constitutional due process rights, in turn, precluded the circuit court from acquiring jurisdiction

to order the issuance of the tax deed and rendered the issuance of the deed void. Devon further

contends that this void judgment can now be set aside, notwithstanding the fact that Miller may

have been a bona fide purchaser, under section 2-1401(f) of the Code of Civil Procedure (735

ILCS 5/2-1401(f) (West 2006)). Devon alternatively contends that under section 2-1401(e) of

the Code of Civil Procedure (735 ILCS 5/2-1401(e) (West 2006)), Miller cannot be a considered

a bona fide purchaser because the circuit court’s lack of jurisdiction to enter the tax deed was

apparent from the face of the tax deed proceeding record. For the following reasons, we reverse

and remand the cause to the circuit court to set aside the tax deed.

       The record discloses the following facts and procedural history relevant to this appeal.

The property in question is a vacant lot located at the intersection of Deer Road and North Street


                                                  2
1-08-1737

in Palatine, Illinois. Devon Bank has held the legal title to the property since 1982, and Dan

Daley was the beneficial owner of the property under a land trust. Daley acquired his beneficial

interest in the property for no value from its prior beneficial owner, Sam Prus.

       Checkmate Acquisitions, Inc., was the successful bidder for the property at the Cook

County Collector’s 2001 tax scavenger sale. The circuit court of Cook County subsequently

issued a tax deed to Checkmate on March 4, 2003. Checkmate then conveyed the property to

Michael R. Anchetta and Rene Mendoza via warranty deed for only nominal consideration on

October 10, 2004. However, Anchetta and Mendoza did not record their deed until December

16, 2004. By that time, Anchetta and Mendoza had already conveyed the property to Bruce

Miller via warranty deed on November 2, 2004. Miller also recorded his deed, sequentially, on

December 16, 2004. Miller paid $90,000 for the property.

       Devon commenced the present action on March 4, 2005, by filing a petition pursuant to

section 2-1401 of the Code of Civil Procedure (735 ILCS 5/2-1401 (West 2006)). In its amended

petition, Devon alleged that although it was the record owner of the property, it received no

notice, by publication or otherwise, prior to the issuance of the tax deed. Indeed, Checkmate’s

application for the tax deed, a copy of which Devon attached to its petition, indicated that the

notices required to be given to the record owner of the property pursuant to sections 22-10

through 22-25 of the Property Tax Code had been given to “Marquette Expl” and “PMG

Enterprises of Chicago, Inc.” An affidavit of Checkmate’s attorney, Judd M. Harris, submitted in

support of the tax deed stated that “Judd M. Harris or his agent caused a tract index search to be

prepared from public tract and computerized records of Cook County, Illinois, said tract index


                                                 3
1-08-1737

search having been reduced to a printout, a copy of which is attached hereto and made a part

hereof as Exhibit A-1.” However, that attached printout was a printout of a search performed

from the Chicago Title Insurance Company’s computerized tract index. The search indicated that

“PMG Enterprise Inc.” was the owner of the property.

       A disclaimer at the bottom of the printout stated that the document was “not a title

insurance policy and should not be relied upon as such.” The “Terms and Conditions” of the

search stated that it had been prepared from the Chicago Title Insurance Company’s proprietary

computerized tract indices, rather than the Cook County Recorder of Deeds’s grantor-grantee

index, and that it would not disclose any recorded instruments not containing the legal

description to the property, including deeds or mortgages. The “Terms and Conditions” of the

search further stated that “No third party (other than a party making a loan on the land described

herein) shall have any right to rely on said search for any purpose whatsoever * * * or under any

theory of law whatsoever.”

       Moreover, the legal description of the property used in the search included several lots,

rather than only the property in question. Specifically, the legal description used in the search

described the property as “Lot 6 in Block 6 in Percy Wilson’s Forest View Highlands.”

However, the property in question was actually only the north 30 feet of the south 60 feet of Lot

6 in Block 6 in Percy Wilson’s Forest View Highlands.

       This legal description was apparently taken from another tax deed that had been issued

for the parcel of property located immediately to the south of the property in question. Devon

attached a copy of that tax deed to its petition. That tax deed, issued April 24, 1989, was for “Lot


                                                 4
1-08-1737

6 in Block 6 in Percy Wilson’s Forest View Highlands.” However, the deed also indicated that

the property was identified with Parcel Identification Number (“PIN”) 02-09-115-002-0000, and

the deed further described the property as the second lot on the east side of Deer Street in

Palatine, Illinois. The parcel of property owned by Devon was identified by PIN 02-09-115-001-

000 and was the first lot on the east side of Deer Street.

       Devon thus sought to declare the tax deed void under section 22-45(4) of the Property

Tax Code (35 ILCS 200/22-45(4) (West 2006)) and under the constitutional requirements of due

process as articulated in Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 314-15,

94 L. Ed. 2d 865, 873-74, 70 S. Ct. 652, 657-58 (1950), and its progeny. Devon alleged that the

errors in the tax deed proceeding showed a complete lack of diligence on the part of Checkmate

in ascertaining its identity as the owner of the property and in failing to give Devon any notice of

the tax deed proceedings. Further, Checkmate should have known of Devon’s duly recorded

interest in the property, which was readily ascertainable from examination of the official public

records. Devon asserted that therefore, because Checkmate gave no notice and failed to comply

with the constitutional notice requirements of due process and the statutory notice requirements

of the Property Tax Code, the circuit court lacked jurisdiction to enter the tax deed. Devon

further asserted that this lack of jurisdiction was apparent from the face of the record of the tax

deed proceedings.

       Devon also asserted that Miller could not be a bona fide purchaser within the meaning of

section 2-1401(e) because he was also charged with knowledge of the contents of the public

records. He also should have known that Checkmate failed to conduct a diligent inquiry and


                                                  5
1-08-1737

failed to give proper notice as required by the Property Tax Code prior to its application for the

tax deed. Therefore, Miller should not have relied on the validity of the tax deed.

       Checkmate responded with a motion to dismiss Devon’s amended 2-1401 petition.

Miller joined that motion. The court ultimately denied the motion to dismiss. Checkmate and

Miller then filed answers. Miller also filed a counterclaim against Anchetta and Mendoza for

breach of warranty deed. Anchetta and Mendoza also appeared, responded, and filed a

counterclaim against Checkmate for breach of warranty deed.

       Devon subsequently filed a motion for summary judgment raising substantially the same

allegations that it had raised in its amended 2-1401 petition.         In support of its motion for

summary judgment, Devon attached the same materials that had been attached to its 2-1401

petition. It also attached, inter alia, a copy of the warranty deed conveying the property from

Checkmate to Anchetta and Mendoza, a copy of the warranty deed conveying the property from

Anchetta and Mendoza to Miller, a copy of a title insurance policy procured by Miller, and the

discovery depositions of Miller and Joseph Dennis Rotunno. The title insurance policy procured

by Miller indicated that Checkmate was the owner of the property, not Anchetta and Mendoza.

       In his deposition, Miller testified that he was interested in buying the lot in question,

along with several adjacent lots, in order to build on them. He had used a realtor to find the

property and had never met Anchetta and Mendoza prior to the transaction. Miller also testified

that he left the details of the transaction up to his attorney – he never knew who owned the

property previously and never personally examined many of the relevant documents, including

the title commitment.


                                                 6
1-08-1737

       Joseph Dennis Rotunno testified that he was also going to purchase the property in

question, along with adjacent lots, for the purpose of building a personal residence. Rotunno

consulted public records and learned that the property was owned by Devon Bank in a land trust

for the benefit of Dan Daly. Rotunno contacted Daly, and in late 2005 or 2006, they agreed that

Rotunno would purchase the lot for $5000. After they had agreed, Rotunno learned that the

property had been sold at a tax sale.

       Miller responded to Devon’s motion for summary judgment and filed a cross-motion for

summary judgment. Miller argued that he was a bona fide purchaser because the lack of

jurisdiction did not appear from the face of the record of the tax deed and he did not have actual

knowledge of any defect in those proceedings. Specifically, Miller claimed that Devon had to

look to extrinsic evidence to establish the jurisdictional defect in the tax deed proceedings.

Miller also argued that the notice procedures used comported with due process. Miller further

argued that any non-compliance with notice procedures was “immaterial” because Sam Prus, the

beneficial owner of the property under the Devon Bank land trust prior to Dan Daly, admitted in

his deposition that he had no intention of paying the taxes on the property to redeem it. Miller

also argued that Devon had not shown due diligence in the original action or in bringing its 2-

1401 petition, as required by the standard established in Smith v. Airoom, 114 Ill. 2d 209 (1986),

because it never took any action to pay the taxes nor did it have any intention of doing so. Next,

Miller asserted that there had been no state action in depriving Devon of the property because

Checkmate was the instigator of the tax deed proceedings. Finally, Miller contended that

because the tax deed proceedings were in rem, the lack of notice did not render the tax deed void.


                                                 7
1-08-1737

       Checkmate joined Miller’s response and cross-motion for summary judgment and

attached several items to its response. These items included requests to admit, in which Devon

admitted that from August 1994 until January 2003, Sam Prus was the beneficial owner of the

Devon Bank land trust holding legal title to the property. In January 2003, Prus assigned his

beneficial interest to a limited liability corporation, whose principals were Patrick “Dan” Daley

and Robert Kuzas. Checkmate also attached the deposition of Sam Prus’s father, Louis Prus.

Louis Prus had been engaged in the business of buying properties at tax sales. Louis had

purchased the beneficial interest in the property in question for his son, Sam. Louis explained

that he would generally not pay property taxes on a property unless he had a buyer for the

property. He further explained that even a tax sale would not concern him because there was a

redemption period in which he could still pay the taxes. Ultimately, Sam transferred his

beneficial interest in the property in question to Dan Daley, for no value, because he had no

buyers for the property and he was starting to incur fines for failure to maintain the lot.

       Checkmate also attached additional excerpts from the deposition of Rotunno. Rotunno

explained that once he learned that there had been a tax sale of the property, he went to the office

of the clerk of the circuit court of Cook County and had the record pulled out of storage so that

he could examine it for details regarding the sale.

       Following argument, the court denied Devon’s motion for summary judgment and

granted Miller’s cross-motion for summary judgment. The court found that Checkmate’s failure

to give notice did not deprive the circuit court of jurisdiction over the tax deed proceedings

because the court’s jurisdiction was in rem and obtained by the County Collector filing its


                                                  8
1-08-1737

application for a tax sale. The court went on to indicate that its exercise of jurisdiction was

perhaps “an erroneous exercise of jurisdiction,” but that did not deprive it of jurisdiction. The

court further found that it had been under the assumption that the property in question was owned

by the owner of the adjacent parcel and that there had been common ownership of the parcels.

The court also found that Miller was a bona fide purchaser because the information in the tax

deed record would have been sufficient for him to rely upon.

       Devon subsequently filed a motion for reconsideration. Devon asserted, inter alia, that

the court had no basis to conclude that its due process rights were not violated where its

ownership interest in the property was properly recorded and it received no notice whatsoever of

the tax deed proceedings. Devon also asserted that Miller was could not be a bona fide purchaser

where such a miscarriage of due process had occurred.

       The court ultimately denied Devon’s motion for reconsideration. In so holding, the court

indicated that Checkmate had no knowledge that the information regarding ownership of the

parcel upon which it had relied was erroneous. Devon then filed this timely appeal.

       On appeal, Devon contends that the tax deed was void because Checkmate failed to serve

it with any notice of the tax deed proceedings. Therefore, Devon maintains that the circuit court

never acquired jurisdiction to enter the tax deed. Devon also maintains that such a void

judgment may be attacked at any time and that to allow such a tax deed to stand would

unquestionably violate its constitutional rights to due process. Miller responds that the lack of

notice was “immaterial” and that procedures set forth in the Property Tax Code (35 ILCS 200/1-1

et seq. (West 2006)) comport with due process. Miller also claims that the only ground upon


                                                  9
1-08-1737

which a tax deed may be set aside is fraud.1

       Once the circuit court has issued a tax deed, pursuant to the Property Tax Code (35 ILCS

200/1-1 et seq. (West 2006)), it is incontestable except by direct appeal from the order directing

the entry of the tax deed or by section 2-1401 petition. 35 ILCS 200/22-45 (West 2006). Section

2-1401 provides that “[r]elief from final orders and judgments, after 30 days from the entry

thereof, may be had upon petition as provided in this Section.” 735 ILCS 5/2-1401(a) (West

2006). The party seeking to have the tax deed set aside bears the burden of proving the invalidity

of the tax deed. Exline v. Weldon, 57 Ill. 2d 105, 111 (1974).

       However, a void judgment may be attacked at any time, either directly or collaterally.

Sarkissian v. Chicago Board of Education, 201 Ill. 2d 95, 103 (2002). A judgment is void when,

inter alia, the court lacks jurisdiction over the subject matter or the parties. Sarkissian, 201 Ill.

2d at 103. A void judgment is, from its inception, a complete nullity and without legal effect.

Ford Motor Credit Co. v. Sperry, 214 Ill. 2d 371, 380 (2005).

       Section 2-1401, in essence, codified the common law means of collaterally attacking

judgments. Sarkissian, 201 Ill. 2d at 104-05. However, in so doing, section 2-1401 expressly

differentiated petitions collaterally attacking judgments on voidness grounds from all other types

of collateral attacks, as for example, those alleging newly discovered facts or fraudulent

concealment. 735 ILCS 5/2-1401(f) (West 2006); Sarkissian, 201 Ill. 2d at 104. Specifically,



       1
        Miller also asserts that there was no state action in the tax deed proceedings and that,
therefore, due process concerns are not implicated. As this argument is contradicted by United
States Supreme Court precedent, we will address it no further. See, e.g., Jones v. Flowers, 547
U.S. 220, 226, 164 L. Ed. 2d 415, 425, 126 S. Ct. 1708, 1713 (2006).

                                                  10
1-08-1737

section 2-1401(f) provides that “Nothing contained in this Section affects any existing right to

relief from a void order or judgment, or to employ any existing method to procure that relief.”

735 ILCS 5/2-1401(f) (West 2006). Section 2-1401(f) thus provides the means for attacking void

judgments collaterally. Sarkissian, 201 Ill. 2d at 104. Further, a section 2-1401(f) petition

alleging voidness is exempt from the general requirements of section 2-1401 petitions, as

articulated in Smith v. Airoom, 114 Ill. 2d 209 (1986), such as alleging a meritorious defense and

due diligence. Sarkissian, 201 Ill. 2d at 104.

       Under section 22-45 of the Property Tax Code, which works in conjunction with section

2-1401, there are four grounds upon which relief may be had from a tax deed via 2-1401 petition:

               “(1) proof that the taxes were paid prior to the sale

               (2) proof that the property was exempt from taxation;

               (3) proof by clear and convincing evidence that the tax deed had been

       procured by fraud or deception by the tax purchaser or his or her assignee; or

               (4) proof by a person or party holding a recorded ownership or other

       recorded interest in the property that he or she was not named as a party in the

       publication notice as set forth in Section 22-20, and that the tax purchaser or his

       or her assignee did not make a diligent inquiry and effort to serve that person or

       party with the notices required by Sections 22-10 through 22-30.” 35 ILCS

       200/22-45 (West 2006).

To take away a person’s property without compensation has been described as “shocking,” but

there are important policy concerns and property interests on both sides of the equation. See,


                                                 11
1-08-1737

e.g., In re Edwards, 962 F.2d 641, 645 (7th Cir. 1992) (weighing policy concerns and due

process rights of a property owner who had received no notice of a bankruptcy sale against those

of a bona fide purchaser of the property). Over the past half-century, the Illinois legislature has

struck the balance between competing policies of ensuring the propriety of tax deed orders by

permitting collateral challenges to those orders, and preserving the marketability of tax deeds and

returning property to the tax rolls, in different ways. In re Application of County Collector, 217

Ill. 2d 1, 16 (2005), rev’d on other grounds, 225 Ill. 2d 208 (2007) (hereinafter Lowe I). Starting

in the 1950s, the legislature struck that balance in favor of marketability of tax deeds by making a

challenge to a tax deed relatively difficult. See Lowe I, 217 Ill. 2d at 18. Then, recognizing the

potential for fraud, the legislature began shifting the balance back toward allowing more relief.

See In re Application of County Treasurer of Cook County, 92 Ill. 2d 400, 407 (1982)

(hereinafter Congua). In general, collateral attacks were limited to the grounds of fraud and

coercion. Lowe I, 217 Ill. 2d at 20. Thus, until the 1990s, subsections (1) through (3) of section

22-45 were the only means to procure relief from tax deeds, and subsection (3), fraud, was most

commonly alleged as a means for procuring relief. See Lowe I, 217 Ill. 2d at 20-21. Those

grounds are addressed as general section 2-1401 petitions. Lowe I, 217 Ill. 2d at 20; see also In

re County Treasurer, 347 Ill. App. 3d 769, 774-75 (2004) (section 2-1401 petition seeking relief

from tax deed on grounds of fraud under section 22-45(3) subject to due diligence requirement).

       However, voidness of a tax deed, as distinguished from other defenses related to notice,

was also available as a means to collaterally attack a tax deed. Congua, 92 Ill. 2d at 408. Then,

in 1993, the General Assembly enacted subsection (4) as an additional means for collateral relief


                                                 12
1-08-1737

from a tax deed to address situations where there was a lack of any notice whatsoever. Lowe I,

217 Ill. 2d at 21-22. This enactment, along with section 2-1401(f), effectively codifies the

procedure for collaterally attacking a tax deed on the basis that it is void due to lack of any notice

whatsoever. See Lowe I, 217 Ill. 2d at 27; Sarkissian, 201 Ill. 2d at 104-05. Our research failed

to reveal any cases addressing a petition to invalidate a tax deed on these grounds. Section 22-

45(4) was not at issue in Lowe (see Lowe I, 217 Ill. 2d at 22), and it was not yet in effect at the

time of the last published opinion of this court on a similar issue (see, e.g., In re Application of

County Collector, 202 Ill. App. 3d 405, 412 (1990) (hereinafter New York Guardian); see also

Lowe I, 217 Ill. 2d at 27 (explaining that the codification of 22-45(4) prevents the situation at

issue in New York Guardian)). Thus, the application of sections 22-45(4) and 2-1401(f) is an

issue of first impression in this court. We will first address whether Devon has satisfied the

standard for relief under section 22-45(4).

       Once again, section 22-45(4) allows relief from a tax deed where the petitioner provides

proof that he held a recorded interest in the property, he was not named as a party in the

publication notice as set forth in section 22-20, and that the tax purchaser or his or her assignee

did not make a diligent inquiry and effort to serve him with the notices required by sections 22-

10 through 22-30. 35 ILCS 200/22-45 (West 2006). Here, the record clearly shows that Devon

was the record owner of the property, but received no notice whatsoever, by publication or

otherwise, of the tax sale, expiration of the redemption period, or tax deed proceedings. The only

issue is whether Checkmate made a “diligent inquiry and effort to [ascertain the identity of and

to] serve that person or party” with the requisite notices.


                                                  13
1-08-1737

       The record discloses that in order to determine the identity of the record owner of the lot

in question, Checkmate’s attorney searched the Chicago Title Insurance Company’s proprietary

computerized tract index using an incorrect legal description of the property. This was not a

diligent inquiry or effort for several reasons. First, Checkmate never consulted the actual public

records to determine the name and address of the party entitled to notice. Interested parties –

whether legal owners or land trust beneficiaries – whose names and addresses can readily

ascertained from public records have a constitutional right to notice of tax deed proceedings, and

the failure of the tax sale purchaser to consult the public records to make this determination

constitutes a lack of diligence. In re Application of County Treasurer, 216 Ill. App. 3d 162, 170-

71 (1991) (hereinafter Huffman).

       Second, Checkmate relied upon a tract index search. The tract index is an unofficial

index, upon which a party conducting a title search should never rely. See Landis v. Miles

Homes, Inc., 1 Ill. App. 3d 331, 334-35 (1971); see also Ward F. McDonald & Trent T.

Seegmiller, Ward on Title Examinations §11.7 (2005). The prospective purchaser of real estate

is only chargeable with knowledge of what appears in the grantor-grantee index. Skidmore,

Owings & Merrill v. Pathway Financial, 173 Ill. App. 3d 512, 514 (1988); Landis, 1 Ill. App. 3d

at 335. Further, the tract index upon which Checkmate relied was not even the official one but,

rather, the computer database of the Chicago Title Insurance Company. Although Checkmate’s

attorney in the tax deed proceeding stated in his affidavit that he had searched the public records,

the attached documents clearly showed that he had not.

       This exact same scenario was present in New York Guardian. In that case, the attorney


                                                 14
1-08-1737

for the tax deed petitioner had represented to the court that he had checked the public records to

determine ownership of the parcel in question. New York Guardian, 202 Ill. App. 3d at 412.

However, he had instead relied upon Chicago Title Insurance Company’s computerized tract

index, neglecting to independently check the official records of the county recorder and resulting

in a total lack of notice to the property owner. New York Guardian, 202 Ill. App. 3d at 412. The

court held that, “[a]llowing the party at fault to then benefit from his own misconduct is absurd”

and that a party with a properly and publicly recorded interest in land should not have that

interest terminated without notice. New York Guardian, 202 Ill. App. 3d at 412. In so holding,

the court recognized that “[i]t may be the case that CTIC searches are customarily used in tax

deed proceedings, and * * * that these searches are accurate 99.5% of the time.” New York

Guardian, 202 Ill. App. 3d at 413. However, the court also observed that “[w]hen the tax deed

petitioner substitutes a Chicago Title Insurance Company search for his or her own search of the

official public records, however, the [tax deed] petitioner should bear the risk of the type of

omission that occurred here.” New York Guardian, 202 Ill. App. 3d at 413-14. The court thus

reversed the circuit court’s denial of the property owner’s section 2-1401 petition to vacate the

tax deed, but because section 22-45(4) was not yet in existence, the court relied upon its

equitable powers to do so. New York Guardian, 202 Ill. App. 3d at 416.

       Third, and more egregious than in New York Guardian, Checkmate did not use a correct

legal description of the property when it conducted the Chicago Title Insurance Company tract

index search. The description of the property it used was overly broad and covered adjacent lots.

Although that description was used in the PMG tax deed for the adjacent parcel, when taken in


                                                 15
1-08-1737

the context of the entire PMG deed, it was clear that the deed only referred to the adjacent lot, the

“-002" parcel, and the error in the legal description should have been apparent. Moreover, the

numerous disclaimers on the Chicago Title Insurance Company tract search printout expressly

stated that the search should not be relied upon as a guarantee or opinion of title, that the search

was only as accurate as the information provided and used to conduct the search, and that duly

recorded items, including deeds and mortgages, that did not contain the legal description to the

property would not be shown by the tract index search. Thus, the Chicago Title Insurance

Company tract index search should not have been relied upon by Checkmate under these

circumstances.

       In conclusion, we find the rationale of New York Guardian instructive, where the attorney

for Checkmate failed to conduct a diligent inquiry to determine ownership of the parcel, resulting

in a total lack of notice to the record owner. Accordingly, we find that where, as here, numerous

errors in the process of determining the identity of the record owner of the property result in a

total lack of notice to the record owner, the record owner is entitled to relief from the tax deed

under section 22-45(4).

       Devon also argues that this lack of notice was a violation of its due process rights. We

agree. A lack of notice and diligence under section 22-45(4) is, in essence, a violation of due

process. The due process clause of the fourteenth amendment to the United States Constitution

requires that before the courts of any state may assert jurisdiction over a defendant, or over a

defendant’s property, there must be a constitutionally valid basis for the assertion of jurisdiction

and adequate notice must be given to the defendant. See, e.g., Pennoyer v. Neff, 95 U.S. (5 Otto)


                                                 16
1-08-1737

714, 724-25, 24 L. Ed. 565, 569 (1877). Due process requires, at a minimum, that any

“deprivation of life, liberty, or property by adjudication be preceded by notice and the

opportunity for hearing appropriate to the nature of the case.” Mullane, 339 U.S. at 313, 94 L.

Ed. at 872-73, 70 S. Ct. at 656-57.

       Put another way, a judgment is not valid unless the court has jurisdiction over the subject

matter of the case and over the parties involved therein. State Bank of Lake Zurich v. Thill, 113

Ill. 2d 294, 308 (1986). A judgment entered without such jurisdiction is void and, once again,

may be attacked at any time, either directly or collaterally. Thill, 113 Ill. 2d at 309 (citing what is

now section 2-1401(f) of the Code of Civil Procedure). Here, there is no question that the circuit

court had the subject matter jurisdiction to enter the tax deed. See, e.g., In re Application of

Cook County Collector, 228 Ill. App. 3d 719, 731 (1992) (hereinafter Elsie Bee). Rather, the

issue presented is whether the court properly acquired jurisdiction over Devon, Devon’s property,

or Devon’s interest therein.

       Unless the defendant enters a general appearance, a court can acquire personal, or in

personam, jurisdiction only where there has been service of process on a defendant in the manner

prescribed by statute. Thill, 113 Ill. 2d at 309; see also In re Possession & Control of the

Commissioner of Banks & Real Estate, 327 Ill. App. 3d 441, 463-64 (2001), citing, inter alia, 3

R. Michael, Illinois Practice §§2.1 & 7.1 (1989) and McDonald v. Mabee, 243 U.S. 90, 37 S. Ct.

343, 61 L. Ed. 608 (1917).2 Illinois courts have often held that tax sale proceedings are in rem


       2
         Although this court’s decision in Elsie Bee states that the failure to give notice to a land
trust beneficiary or a tenant farmer did not deprive the court of personal jurisdiction, the legal
title holder did receive notice; therefore, jurisdiction was proper. Elsie Bee, 228 Ill. App. 3d at

                                                  17
1-08-1737

and that, therefore, once the county collector files the application for judgment, the circuit court

retains jurisdiction to enter all orders supplemental to the tax sale. See, e.g., Vulcan Materials

Co. v. Bee Construction, 96 Ill. 2d 159, 165 (1983).

       However, a court’s acquisition of in rem or quasi-in rem jurisdiction over property or a

defendant’s interest in property is no different for purposes of due process. Shaffer v. Heitner,

433 U.S. 186, 212, 53 L. Ed. 2d 683, 703, 97 S. Ct. 2569, 2584 (1977). Although due process

does not require actual notice before the government may take an owner’s property, it does

require some notice. See, e.g., Jones v. Flowers, 547 U.S. 220, 226, 164 L. Ed. 2d 415, 425, 126

S. Ct. 1708, 1713 (2006). That notice must be “ ‘reasonably calculated, under all the

circumstances, to apprise interested parties of the pendency of the action and afford them an

opportunity to present their objections.’ ” Jones, 547 U.S. at 226, 164 L. Ed. 2d at 425, 126 S. Ct.

at 1713-14, quoting Mullane, 339 U.S. at 314, 94 L. Ed. at 873, 70 S. Ct. at 657.     For example,

in Mullane, the Supreme Court held that although publication notice may constitute sufficient

notice under certain circumstances, publication notice is insufficient to apprise “known persons

whose whereabouts [were] also known of substantial property rights.” Mullane, 339 U.S. at 320,

94 L. Ed. at 876, 70 S. Ct. at 660.

       Here, where it is undisputed that Devon, the legal owner of record, received no notice

whatsoever, Devon’s due process rights were obviously violated. See, e.g., Jones, 547 U.S. at

226, 164 L. Ed. 2d at 425, 126 S. Ct. at 1713. The statutory notice requirements set forth in the

Property Tax Code, when followed, do comport with due process, as Miller suggests. See, e.g.,


731.

                                                 18
1-08-1737

In re Application of County Collector, 225 Ill. 2d 208, 225 (2007) (hereinafter Lowe II)

(explaining that the notice provisions set forth in the Property Tax Code are far more

comprehensive that the minimum standards of due process require). However, here, those notice

procedures were simply not followed. Further, this total lack of notice means that the circuit

court never acquired personal jurisdiction over Devon, even though this action could be

described as in rem or quasi-in rem. See, e.g., Commissioner of Banks & Real Estate, 327 Ill.

App. 3d at 466. This, in turn, means that the tax deed was void.

       We must now determine what impact this has on Miller’s rights as a subsequent

purchaser for value. Miller contends that he is a bona fide purchaser because he did not have

actual notice of Devon’s interest. Miller also contends that a lack of jurisdiction was not

apparent from the face of the tax deed proceedings and that it was acceptable for Checkmate to

rely on the Chicago Title Insurance Company computerized tract index search.

       Section 2-1401(e) provides that:

       “[u]nless a lack of jurisdiction affirmatively appears from the record proper, the

       vacation or modification of an order or judgment pursuant to the provisions of this

       Section does not affect the right, title or interest in or to any real or personal

       property of any person, not a party to the original action, acquired for value after

       the entry of the order or judgment but before the filing of the petition, nor affect

       any right of any person not a party to the original action under any certificate of

       sale issued before the filing of the petition, pursuant to a sale based on the order or




                                                  19
1-08-1737

        judgment.” 735 ILCS 5/2-1401(e) (West 2006).3

Thus, section 2-1401(e) constitutes a restriction further limiting the availability of collateral relief

under section 2-1401 generally where bona fide purchasers of land are concerned. See Elsie Bee,

228 Ill. App. 3d at 734.

        The goal of section 2-1401(e) is to protect bona fide purchasers for value. Elsie Bee, 228

Ill. App. 3d at 734. Illinois has long had a policy of protecting bona fide purchasers. Mid-

America Federal Savings & Loan Ass’n v. Kosiewicz, 170 Ill. App. 3d 316, 327 (1988).

However, in order to be entitled to that protection from an order setting aside a tax deed, the

circuit court’s lack of jurisdiction to enter the deed cannot have appeared on the face of the

record at the time the purchaser acquired its interest in the property. JoJan Corp. v. Brent, 307

Ill. App. 3d 496, 505 (1999); Elsie Bee, 228 Ill. App. 3d at 734.

        Put another way, a purchaser is not a bona fide purchaser if he had constructive notice of

an outstanding title or right in another person. Elsie Bee, 228 Ill. App. 3d at 734. In addition, a

purchaser having notice of facts that would put a prudent person on inquiry is chargeable with

knowledge of other facts the person might have discovered by diligent inquiry. Elsie Bee, 228

Ill. App. 3d at 734. A purchaser is placed on “inquiry notice” when facts revealed in the title

search process would cause a reasonable individual to think twice about completing the

transaction. See, e.g., Ambrosius v. Katz, 2 Ill. 2d 173, 182 (1954); see also W. McDonald & T.


        3
         At oral argument in this cause, Devon also attempted to argue, for the first time, that
section 2-1401(e) was unconstitutional as applied. However, because Devon failed to raise that
argument in its brief or the court below, that argument is forfeited. See, e.g., International Union
of Operating Engineers, Local 150 v. Lowe Excavating Co., 225 Ill. 2d 456, 491 (2006); see also
210 Ill. 2d R. 341(h)(7).

                                                  20
1-08-1737

Seegmiller, Ward on Title Examinations §11.4 (1997). In addition, as we explained above, the

purchaser is charged with notice of all items in the chain of title appearing in the grantor-grantee

index maintained by the recorder of deeds. Landis, 1 Ill. App. 3d at 334. In other words, if the

tax deed grantees had notice of the owner’s claim to the property, then they stand in no better

position than the tax purchaser and are subject to relief against them. Elsie Bee, 228 Ill. App. 3d

at 735.

          Further, although the section 2-1401 petitioner bears the burden to prove the facts which

justify relief, after that case has been made, the burden then shifts to the party claiming to be a

bona fide purchaser to prove that he was a bona fide purchaser. Elsie Bee, 228 Ill. App. 3d at

735. Thus, it was Miller’s burden to prove that he was a bona fide purchaser and that Devon was

not entitled to relief. Elsie Bee, 228 Ill. App. 3d at 735.

          Here, the record discloses that at the time Miller contracted to purchase the property from

Anchetta and Mendoza, Anchetta and Mendoza did not have a legally recorded ownership

interest in the property. To that end, Miller’s title insurance policy actually stated that

Checkmate was the owner of the property at the time. These facts should have put Miller on

notice that there was an issue to be resolved. These facts also would have put a reasonable

purchaser on “inquiry notice,” indicating that he needed to make further inquiry regarding the

title to the property. See Ambrosius, 2 Ill. 2d at 182; see also W. McDonald & T. Seegmiller,

Ward on Title Examinations §11.4 (1997). Miller was thus bound to investigate the nature and

the extent of not only Anchetta and Mendoza’s interests in the property, but also of Checkmate’s

interest in the property.


                                                  21
1-08-1737

       In addition, Miller’s chain of title inquiry should have also revealed to him that

Checkmate purchased the property at a tax sale. This would have placed Miller on inquiry notice

to investigate the record of the tax deed proceeding, much in the same way that Joseph Dennis

Rotunno did during his endeavor to purchase the property. See, e.g., W. McDonald & T.

Seegmiller, Ward on Title Examinations §§11.11 & 11.19 (1997) (discussing when a title

searcher would have to check with offices other than the recorder’s office). An investigation of

the tax deed proceeding record would have, in turn, disclosed numerous deficiencies, including

that Checkmate never conducted a search of the public records to determine ownership of the

parcel and that Checkmate relied on a tract index search based on an incorrect legal description.

Where the purchaser’s inquiry reveals the possibility that the trial court may not have had

personal jurisdiction to enter a judgment necessary to his taking good title to property, that

purchaser cannot be a bona fide purchaser unless the purchaser has resolved those issues. See,

e.g., Bank of New York v. Unknown Heirs & Legatees, 369 Ill. App. 3d 472, 477 (2006)

(holding that under section 2-1401(e), where judgment of foreclosure was based on publication

notice to “unknown heirs and legatees,” but record in foreclosure proceeding also suggested that

there were known heirs, the foreclosure judgment was void for lack of personal jurisdiction as a

result of defective notice and the subsequent purchaser was not a bona fide purchaser).

       Moreover, Miller presented no evidence that he did any of the things that a reasonable,

prudent person would do prior to purchasing a piece of real estate, aside from the fact that he

viewed the property and found it to be vacant. Although Miller purchased a title insurance

policy, it indicated that his sellers, Anchetta and Mendoza, were not owners of the property.


                                                 22
1-08-1737

Therefore, we find that Miller did not prove that he was a bona fide purchaser for value. See

Elsie Bee, 228 Ill. App. 3d at 735. Because we find Miller was not a bona fide purchaser, he is

not entitled to protection of his interest over that of Devon.

       For these reasons, we reverse the judgment of the circuit court, and remand this cause

with directions for the circuit court to set aside the tax deed under section 2-1401(f) of the Code

of Civil Procedure and section 22-45(4) of the Property Tax Code.

       Reversed and remanded.

       CUNNINGHAM, P.J., and HOFFMAN, J., concur.




                                                 23
            REPORTER OF DECISIONS - ILLINOIS APPELLATE COURT
        _________________________________________________________________

          In re APPLICATION OF THE COUNTY COLLECTOR for Judgment and Sale
          Against Lands and Lots Upon Which All or Part of General Taxes for Two or More
          Years Are Delinquent Pursuant to Section 21-145 of the Property Tax Code,

          (Devon Bank, as Trustee u/t/a No. 4678

                  Petitioner-Appellant,

                  v.

          Bruce Miller,

                  Respondent-Appellee,

                  and

          Checkmate Acquisitions, Inc., Michael R. Anchetta, and Renee Mendoza,

                  Respondents).

         ________________________________________________________________

                                          No. 1-08-1737

                                   Appellate Court of Illinois
                                 First District, Second Division

                              Filed: December 29, 2009
        _________________________________________________________________

                       JUSTICE THEIS delivered the opinion of the court.

                      Cunningham, P.J., and Hoffman, J., concur.
        _________________________________________________________________

                    Appeal from the Circuit Court of Cook County,
                     Honorable Susan Fox-Gillis, Judge Presiding.
        _________________________________________________________________

For PETITIONER-            Mark R. Davis
APPELLANT                  Patricia Quinn Ford
                           O’Keefe, Lyons, & Hynes, LLC
                           30 N. LaSalle St., Suite 4100
                           Chicago, IL 60602

For RESPONDENT-            Ronald A. Damashek
APPELLEE,                         Melissa L. Lettiere
Bruce Miller               Stahl Cowen Crowley Addis LLC
                           55 W. Monroe St., Suite 1200
                           Chicago, IL 60603